Citation Nr: 1527242	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  11-10 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, depression, and an adjustment disorder with depressed mood.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In September 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board remanded the case in June 2014 for further development.  The case has since been returned for appellate review.

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  All documents in Virtual VA are duplicative of those in VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2014, the Board remanded the case, in pertinent part, to obtain the Veteran's mental health treatment records from his military service.  The Appeals Management Center (AMC) made multiple requests for service treatment records, although these requests did not search for any mental health records stored separately.  The AMC also sent an e-mail to what appears to be the RMC in November 2014 requesting both inpatient and outpatient service treatment records for psychiatric and mental health records.  However, the RMC indicated that it did not have such records.  In addition, the AMC requested records of inpatient mental health treatment from several military hospitals, but received negative responses.  Unfortunately, the AMC did not request the outpatient mental health records from those facilities.  There is also no formal finding of unavailability.

The Veteran's service treatment records reflect an April 1975 mental hygiene consultation, but do not indicate that this was in-patient treatment.  Similarly, the Veteran's February 1977, April 1977, and September 1977 treatment records refer to an on-going, non-resident counseling and individual therapy, but they do not suggest that this was in-patient treatment.  The July 1977 service treatment records also show a referral to the mental hygiene clinic.  

Service treatment records do not include mental health records. See VA Adjudication Manual, M21-1, Part II, Subpart iii, Chapter 2, Section A, paragraph 1(a).  Instead, they are maintained with the records of the military treating facility. See VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section D, paragraph 2(a).  Therefore, it appears that an attempt must be made to search for outpatient mental health records from the military hospitals. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Ireland Army Hospital at Fort Knox and the 209th General Dispensary in Germany, as well as any other appropriate location to request records of all mental health treatment and evaluations (mental health jacket) that the Veteran received during his period of service from August 1967 to April 1978.  A generic request for service treatment records related to this period of service will not suffice.  A specific request must be made for the outpatient mental health records.

The service treatment records refer to an Apri 1975 mental hygiene consultation, when the Veteran was stationed at Fort Knox.  Additionally, the February 1977, April 1977, and September 1977 service treatment records refer to on-going, non-resident counseling and individual therapy.  Further, the July 1977 service treatment records show referral to the mental hygiene clinic for adjustment/ situational distress when the Veteran was stationed in Germany.  

2.  After completing the above action, the AOJ should conduct any other development as may be indicated as a consequence of the action taken in the preceding paragraph.  Further development may include obtaining an additional medical opinion based on any medical records obtained on remand.  

3.  When the development has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

